EXHIBIT 10.2

ENERSYS

AWARD AGREEMENT FOR EMPLOYEES – MARKET SHARE UNITS

UNDER THE 2010 EQUITY INCENTIVE PLAN

THIS AWARD AGREEMENT FOR EMPLOYEES – MARKET SHARE UNITS (this “Agreement”),
dated as of                     , is between ENERSYS, a Delaware corporation
(the “Company”), and the individual identified on the signature page hereof (the
“Participant”).

BACKGROUND

A. The Participant is currently an employee of the Company or one of its
Subsidiaries.

B. The Company desires to (i) provide the Participant with an incentive to
remain in the employ of the Company or one of its Subsidiaries, and
(ii) increase the Participant’s interest in the success of the Company by
granting market share units, a form of restricted Stock Unit under the Plan (the
“Market Share Units”), to the Participant.

C. This grant of Market Share Units is (i) made pursuant to the EnerSys 2010
Equity Incentive Plan (the “Plan”); (ii) made subject to the terms and
conditions of this Agreement; and (iii) not employment compensation nor an
employment right and is made in the discretion of the Company’s Compensation
Committee.

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, the parties hereto, intending to be legally bound, agree as
follows:

1. Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Market Share Units shall be subject to the Plan.
The terms of the Plan are incorporated into this Agreement by reference. If
there is a conflict or an inconsistency between the Plan and this Agreement, the
Plan shall govern. The Participant hereby acknowledges receipt of a copy of the
Plan.

2. Grant of Market Share Units.

(a) Subject to the provisions of this Agreement and pursuant to the provisions
of the Plan, the Company hereby grants to the Participant the number of Market
Share Units specified on the signature page of this Agreement. The Company shall
credit to a bookkeeping account maintained by the Company, or a third party on
behalf of the Company, for the Participant’s benefit the number of Market Share
Units, each of which shall be deemed to be the equivalent of one share of the
Company’s Common Stock.

(b) If the Company declares and pays a dividend or distribution on Common Stock
in the form of cash, then a number of additional Market Share Units shall be
credited to

 

1 of 16



--------------------------------------------------------------------------------

the Participant as of the payment date for such dividend or distribution equal
to the result of dividing (i) the product of the total number of Market Share
Units as of the record date for such

dividend or distribution (other than previously settled or forfeited Market
Share Units) times the per share amount of such dividend or distribution, by
(ii) the Fair Market Value of one share of Common Stock as of the record date
for such dividend or distribution. Any Market Share Units payable under this
subsection shall: (i) be or become vested to the same extent as the underlying
Market Share Unit, (ii) be settled on the settlement date under Section 3(d) for
the underlying Market Share Unit, and (iii) be subject to the Payout Factor that
applies to the underlying Market Share Unit.

(c) If the Company declares and pays a dividend or distribution on Common Stock
in the form of additional shares, or there occurs a forward split of Common
Stock, then a number of additional Market Share Units shall be credited to the
Participant as of the payment date for such dividend or distribution or forward
split equal to (i) the number of Market Share Units credited to the Participant
as of the record date for such dividend or distribution or split (other than
previously settled or forfeited Market Share Units), multiplied by (ii) the
number of additional shares actually paid as a dividend or distribution or
issued in such split in respect of each outstanding share of Common Stock. Any
Market Share Units payable under this subsection shall: (i) be or become vested
to the same extent as the underlying Market Share Unit, (ii) be settled on the
settlement date under Section 3(d) for the underlying Market Share Unit, and
(iii) be subject to the Payout Factor that applies to the underlying Market
Share Unit.

3. Terms and Conditions. All of the Market Share Units shall initially be
unvested.

(a) Vesting. Except as otherwise provided in this Section 3, the Market Share
Units shall be subject to the restrictions and conditions set forth herein.
Vesting of the Market Share Units is conditioned upon the Participant remaining
continuously employed by the Company or a Subsidiary following the Date of Grant
until the third anniversary of the Date of Grant (the “Vesting Date”), subject
to the provisions of this Section 3.

(i) The Market Share Units shall vest to the extent provided in the following
schedule (the “Normal Vesting Schedule”):

 

(A)

Vesting Date

  

(B)

Payout Factor

  

(C)

Number of Market Share Units Vested

Third anniversary of Date of Grant    Share Price on Vesting Date divided by
Share Price on Date of Grant    (x) Number of Market Share Units specified on
the signature page of this Agreement plus any additional Market Share Units
credited under Sections 2(b) and (c) multiplied by (y) the Payout Factor in
Column B

(ii) For purposes of the table set forth above—

(1) “Share Price” shall equal the average of the closing share prices of the
Company’s Common Stock during the ninety (90) calendar days immediately
preceding the Vesting Date or Date of Grant, as applicable. If there were no
trades on the Vesting Date or Date of Grant, the closing prices during the
ninety (90) day calendar days immediately preceding the most recent date on
which there were trades shall be used.

 

2 of 16



--------------------------------------------------------------------------------

(2) “Payout Factor” shall be rounded to the nearest hundredth (two places after
the decimal), except that if the “Payout Factor” equals more than 2.00, the
Payout Factor used in Column C shall be 2.00.

(iii) Any Market Share Units that fail to vest because the employment condition
is not satisfied shall be forfeited, subject to the special provisions set forth
in subsections (iv) through (vii) of this Section 3.

(iv) In the event of a Change in Control prior to the Vesting Date where the
holders of the Company’s Common Stock receive cash consideration for their
Common Stock in consummation of the Change in Control, the Market Share Units
shall immediately become vested. Any Market Share Unit that vests as a result of
a Change in Control under this subsection shall vest based on the Payout Factor
determined by substituting the date of such Change in Control for the Vesting
Date.

(v) If the Participant’s employment terminates due to death or Permanent
Disability, or if, on or within two years after a Change in Control (other than
a Change in Control described in Section 3(a)(iv) above), the Participant
terminates employment for Good Reason, or is terminated by the Company without
Cause, Market Share Units not previously vested shall immediately become vested
based on the Payout Factor determined by substituting the date of such
termination of employment for the Vesting Date.

(vi) In the event of the Participant’s resignation or termination of employment
(other than for Cause) on or after the earlier of (A) the Participant’s 60th
birthday and having attained ten (10) years of service with the Company or a
Subsidiary (including years of service granted by the Company as a result of a
merger, acquisition, or other transaction) or (B) the Participant’s 65th
birthday (a “Retirement”), the Compensation Committee may determine, in its sole
discretion, whether and the manner in which Market Share Units not previously
vested (or any portion thereof) shall-be vested and transferred to such
Participant. In the absence of Compensation Committee action, upon such
Retirement, the Participant shall forfeit any and all Market Share Units which
have not vested as of the date of such termination and such units shall revert
to the Company without consideration of any kind. To the extent the
Participant’s Retirement date and vesting date under this Section 3(a)(vi) are
in different tax years, any amount payable under this subsection shall
constitute the payment of nonqualified deferred compensation, subject to the
requirements of Code Section 409A.

(b) Restrictions on Transfer. Until the earlier of the Vesting Date, the date of
a Change in Control described in Section 3(a)(iv), the date of a termination of
employment due to death or Permanent Disability, or the date of a termination of
employment on or within two years after a Change in Control described in
Section 3(a)(v), or as otherwise provided in the Plan, no transfer of the Market
Share Units or any of the Participant’s rights with respect to the Market Share
Units, whether voluntary or involuntary, by operation of law or otherwise, shall
be permitted. Unless the Company’s Compensation Committee determines otherwise,
upon any attempt to transfer any Market Share Units or any rights in respect of
the Market Share Units

 

3 of 16



--------------------------------------------------------------------------------

before the earlier of the Vesting Date, the date of a Change in Control
described in Section 3(a)(iv), the date of a termination of employment due to
death or Permanent Disability, or the date of a termination of employment on or
within two years after a Change in Control described in Section 3(a)(v), such
unit, and all of the rights related to such unit, shall be immediately forfeited
by the Participant and transferred to, and reacquired by, the Company without
consideration of any kind.

(c) Forfeiture. Upon termination of the Participant’s employment with the
Company or a Subsidiary for any reason other than one of the reasons set forth
in subsections (v) and (vi) of Section 3(a), the Participant shall forfeit any
and all Market Share Units which have not vested as of the date of such
termination and such units shall revert to the Company without consideration of
any kind.

(d) Settlement. Market Share Units not previously forfeited shall be settled on
the earlier of the Vesting Date, the date of a Change in Control described in
Section 3(a)(iv), the date of a termination of employment due to death or
Permanent Disability, or the date of a termination of employment on or within
two years after a Change in Control described in Section 3(a)(v) by delivery of
one share of common stock for each Market Share Unit being settled or, if
determined by the Compensation Committee in its sole discretion, by a payment of
cash equal to the Fair Market Value of one share of common stock.

4. Noncompetition. The Participant agrees with the Company that, for so long as
the Participant is employed by the Company or any of its Subsidiaries and
continuing for twelve (12) months (or such longer period as may be provided in
an employment or similar agreement between the Participant and the Company or
one of its Subsidiaries) following a termination of such employment under
Sections 3(a)(v) or (vi) of this Agreement or that occurs after any of the
Market Share Units have vested, the Participant will not, without the prior
written consent of the Company, directly or indirectly, and whether as principal
or investor or as an employee, officer, director, manager, partner, consultant,
agent, or otherwise, alone or in association with any other person, firm,
corporation, or other business organization, become involved in a Competing
Business in the Americas, Europe or Asia, or any geographic area in which the
Company or any of its Subsidiaries has engaged during such period in any of the
activities that comprise a Competing Business, or in which the Participant has
knowledge of the Company’s plans to engage in any of the activities that
comprise a Competing Business (including, without limitation, any area in which
any customer of the Company or any of its Subsidiaries may be located);
provided, however, that the provisions of this Section 4 shall apply solely to
those activities of a Competing Business, with which the Participant was
personally involved or for which the Participant was responsible while employed
by the Company or its Subsidiaries during the twelve (12) month period preceding
termination of the Participant’s employment. This Section 4 will not be
violated, however, by Participant’s investment of up to $100,000 in the
aggregate in one or several publicly-traded companies that engage in a competing
business.

5. Wrongful Solicitation. As a separate and independent covenant, the
Participant agrees with the Company that, for so long as the Participant is
employed by the Company or any of its Subsidiaries and continuing for twelve
(12) months (or such longer period as may be provided in an employment or
similar agreement between the Participant and the Company or one of its
Subsidiaries) following a termination of such employment under Sections 3(a)(v)
or (vi) of this Agreement or that occurs after any of the Market Share Units
have vested, the Participant will not engage in any Wrongful Solicitation.

 

4 of 16



--------------------------------------------------------------------------------

6. Confidentiality; Specific Performance.

(a) The Participant agrees with the Company that the Participant will not at any
time, except in performance of the Participant’s obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity, or other organization (other than the
Company, or its employees, officers, directors, stockholders, or agents) or use
for the Participant’s own benefit any information deemed to be confidential by
the Company or any of its Affiliates (“Confidential Information”) relating to
the assets, liabilities, employees, goodwill, business, or affairs of the
Company or any of its Affiliates, including, without limitation, any information
concerning past, present, or prospective customers, manufacturing processes,
marketing, operating, or financial data, or other confidential information used
by, or useful to, the Company or any of its Affiliates and known (whether or not
known with the knowledge and permission of the Company or any of its Affiliates
and whether or not at any time prior to the Date of Grant developed, devised, or
otherwise created in whole or in part by the efforts of the Participant) to the
Participant by reason of the Participant’s employment with, equity holdings in,
or other association with the Company or any of its Affiliates. The Participant
further agrees that the Participant will retain all copies and extracts of any
written Confidential Information acquired or developed by the Participant during
any such employment, equity holding, or association in trust for the sole
benefit of the Company, its Affiliates, and their successors and assigns. The
Participant further agrees that the Participant will not, without the prior
written consent of the Company, remove or take from the Company’s or any of its
Affiliate’s premises (or if previously removed or taken, the Participant will
promptly return) any written Confidential Information or any copies or extracts
thereof. Upon the request and at the expense of the Company, the Participant
shall promptly make all disclosures, execute all instruments and papers, and
perform all acts reasonably necessary to vest and confirm in the Company and its
Affiliates, fully and completely, all rights created or contemplated by this
Section 6. The term “Confidential Information” shall not include information
that is or becomes generally available to the public other than as a result of a
disclosure by, or at the direction of, the Participant.

(b) The Participant agrees that upon termination of the Participant’s employment
with the Company or any Subsidiary for any reason, the Participant will return
to the Company immediately all memoranda, books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way
evidencing (in whole or in part) Confidential Information relating to the
business of the Company and its Subsidiaries and Affiliates. The Participant
further agrees that the Participant will not retain or use for the Participant’s
account at any time any trade names, trademark, or other proprietary business
designation used or owned in connection with the business of the Company or its
Subsidiaries or Affiliates.

(c) The Participant acknowledges and agrees that the Company’s remedies at law
for a breach or threatened breach of any of the provisions of this Section 6, or
Section 4 or 5 above, would be inadequate and, in recognition of this fact, the
Participant agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction, or any other
equitable remedy which may then be available.

 

5 of 16



--------------------------------------------------------------------------------

7. Taxes.

(a) This Section 7(a) applies only to (a) all Participants who are U.S.
employees, and (b) to those Participants who are employed by a Subsidiary of the
Company that is obligated under applicable local law to withhold taxes with
respect to the settlement of the Market Share Units. Such Participant shall pay
to the Company or a designated Subsidiary, promptly upon request, and in any
event at the time the Participant recognizes taxable income with respect to the
Market Share Units, an amount equal to the taxes the Company determines it is
required to withhold under applicable tax laws with respect to the Market Share
Units. The Participant may satisfy the foregoing requirement by making a payment
to the Company in cash or, with the approval of the Plan administrator, by
delivering already owned unrestricted shares of Common Stock or by having the
Company withhold a number of shares of Common Stock in which the Participant
would otherwise become vested under this Agreement, in each case, having a value
equal to the minimum amount of tax required to be withheld. Such shares shall be
valued at their fair market value on the date as of which the amount of tax to
be withheld is determined.

(b) The Participant acknowledges that the tax laws and regulations applicable to
the Market Share Units and the disposition of the shares following the
settlement of Market Share Units are complex and subject to change.

8. Securities Laws Requirements. The Company shall not be obligated to transfer
any shares following the settlement of Market Share Units to the Participant
free of a restrictive legend if such transfer, in the opinion of counsel for the
Company, would violate the Securities Act of 1933, as amended (the “Securities
Act”) (or any other federal or state statutes having similar requirements as may
be in effect at that time).

9. No Obligation to Register. The Company shall be under no obligation to
register any shares as a result of the settlement of the Market Share Units
pursuant to the Securities Act or any other federal or state securities laws.

10. Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act for such period as the Company or its
underwriters may request (such period not to exceed 180 days following the date
of the applicable offering), the Participant shall not, directly or indirectly,
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any of the Market
Share Units granted under this Agreement or any shares resulting the settlement
thereof without the prior written consent of the Company or its underwriters.

 

6 of 16



--------------------------------------------------------------------------------

11. Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Market Share Units by any holder thereof in violation of
the provisions of this Units Agreement or the Certificate of Incorporation or
the Bylaws of the Company, will be valid, and the Company will not transfer any
shares resulting from the settlement of Market Share Units on its books nor will
any of such shares be entitled to vote, nor will any dividends be paid thereon,
unless and until there has been full compliance with such provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce such
provisions.

12. Rights as a Stockholder. The Participant shall not possess the right to vote
the shares underlying the Market Share Units until the Market Share Units have
settled in accordance with the provisions of this Agreement and the Plan.

13. Survival of Terms. This Agreement shall apply to and bind the Participant
and the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors. The terms of Sections
4, 5 and 6 shall expressly survive the forfeiture of the Market Share Units and
this Agreement.

14. Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the Participant’s attention at the mailing address set forth at
the foot of this Agreement (or to such other address as the Participant shall
have specified to the Company in writing) and, if to the Company, to the
Company’s office at 2366 Bernville Road, Reading, Pennsylvania 19605, Attention:
General Counsel (or to such other address as the Company shall have specified to
the Participant in writing). All such notices shall be conclusively deemed to be
received and shall be effective, if sent by hand delivery, upon receipt, or if
sent by registered or certified mail, on the fifth day after the day on which
such notice is mailed.

15. Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

16. Authority of the Administrator. The Plan Administrator, which is the
Company’s Compensation Committee, shall have full authority to interpret and
construe the terms of the Plan and this Agreement. The determination of the
administrator as to any such matter of interpretation or construction shall be
final, binding and conclusive.

17. Representations. The Participant has reviewed with his own tax advisors the
applicable tax (U.S., foreign, state, and local) consequences of the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that he (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.

 

7 of 16



--------------------------------------------------------------------------------

18. Investment Representation. The Participant hereby represents and warrants to
the Company that the Participant, by reason of the Participant’s business or
financial experience (or the business or financial experience of the
Participant’s professional advisors who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant’s own
interests in connection with the transactions contemplated under this Agreement.

19. Entire Agreement; Governing Law. This Agreement and the Plan and the other
related agreements expressly referred to herein set forth the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings relating to the subject matter hereof. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement. The headings of sections and subsections herein are included solely
for convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement. This Agreement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Pennsylvania, USA.

20. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.

21. Amendments; Construction. The Plan administrator may amend the terms of this
Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Participant hereunder without his or her consent.
To the extent the terms of Section 4 above conflict with any prior agreement
between the parties related to such subject matter, the terms of Section 4 shall
supersede such conflicting terms and control. Headings to Sections of this
Agreement are intended for convenience of reference only, are not part of this
Market Share Units and shall have no affect on the interpretation hereof.

22. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understand the terms and
provision thereof, and accepts the shares of Market Share Units subject to all
the terms and conditions of the Plan and this Agreement. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Agreement.

 

8 of 16



--------------------------------------------------------------------------------

23. Miscellaneous.

(a) No Rights to Grants or Continued Employment. The Participant acknowledges
that the award granted under this Agreement is not employment compensation nor
is it an employment right, and is being granted at the sole discretion of the
Company’s Compensation Committee. The Participant shall not have any claim or
right to receive grants of Awards under the Plan. Neither the Plan or this
Agreement, nor any action taken or omitted to be taken hereunder or thereunder,
shall be deemed to create or confer on the Participant any right to be retained
as an employee of the Company or any Subsidiary or other Affiliate thereof, or
to interfere with or to limit in any way the right of the Company or any
Affiliate or Subsidiary thereof to terminate the employment of the Participant
at any time.

(b) No Restriction on Right of Company to Effect Corporate Changes. Neither the
Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.

(c) Assignment. The Company shall have the right to assign any of its rights and
to delegate any of its duties under this Agreement to any of its Affiliates.

24. Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the receipt of any benefits under this Agreement as a result of a
termination of employment shall be subject to satisfaction of the condition
precedent that the Participant undergo a “separation from service” within the
meaning of Treas. Reg. § 1.409A-1(h) or any successor thereto. In addition, if a
Participant is deemed to be a “specified employee” within the meaning of that
term under Code Section 409A(a)(2)(B), then with regard to any payment or the
provisions of any benefit that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six (6) month period measured
from the date of the Participant’s “separation from service” (as such term is
defined in Treas. Reg. § 1.409A-1(h)), or (ii) the date of the Participant’s
death (the “Delay Period”). Within ten (10) days following the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Participant in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT
UNLESS SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS
SUBSEQUENT TO THE DATE OF GRANT SET FORTH BELOW.

 

9 of 16



--------------------------------------------------------------------------------

BY SIGNING THIS AGREEMENT, THE PARTICIPANT IS HEREBY CONSENTING TO THE
PROCESSING AND TRANSFER OF THE PARTICIPANT’S PERSONAL DATA BY THE COMPANY TO THE
EXTENT NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS
AGREEMENT.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.

 

ENERSYS By:  

 

Name:   John D. Craig Title:   Chairman, President & CEO PARTICIPANT By:  

 

Name:  

 

Address:  

 

 

 

 

 

Date of Grant:                     

Number of Shares of Market Share Units:                 

 

10 of 16



--------------------------------------------------------------------------------

Appendix A

to

Award Agreement for Employees – Market Share Units

2010 Equity Incentive Plan

This Appendix A contains supplemental terms and conditions for awards of Market
Share Units (“MSUs”) granted in the Date of Grant set forth in the Agreement
under the 2010 Equity Incentive Plan (the “Plan”) to the Participants who reside
outside the United States or who are otherwise subject to the laws of a country
other than the United States.

The Participant has also received the Agreement applicable to the Award set
forth therein. The Agreement, together with this Appendix A and the Plan are the
terms and conditions of the grant of MSUs set forth in the Agreement. To the
extent that this Appendix A amends, deletes or supplements any terms of the
Agreement, this Appendix A shall control. Capitalized terms used but not defined
herein shall have the same meanings ascribed to them in the Agreement.

Section I of this Appendix A contains includes special terms and conditions that
govern the MSUs outside of the United States. Section II of this Appendix A
includes special terms and conditions in the specific countries listed therein.

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, transferred employment after
the Award was granted or is considered a resident of another country for local
law purposes, the information contained herein may not be applicable to you in
the same manner. In addition, the Company shall, in its sole discretion,
determine to what extent the terms and conditions contained herein will apply
under theses circumstances.

Section I. All Countries Outside the United States

 

1. Nature of Grant. In accepting the Award, the Participant acknowledges that:

 

  1.1 the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 

  1.2 the grant of the MSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of MSUs, or benefits in lieu
of MSUs, even if MSUs have been granted repeatedly in the past;

 

  1.3 all decisions with respect to future grants, if any, will be at the sole
discretion of Company;

 

  1.4 the Participant is voluntarily participating in the Plan;

 

11 of 16



--------------------------------------------------------------------------------

  1.5 the MSUs and the shares of Common Stock subject to the MSUs are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or any Subsidiary, and which is outside the
scope of your employment contract, if any;

 

  1.6 the MSUs and the shares of Common Stock subject to the MSUs are not
intended to replace any pension rights, if any, or compensation;

 

  1.7 the MSUs and the shares of Common Stock subject to the MSUs, and the
income and value of same, are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary;

 

  1.8 the grant of the MSUs and your participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Subsidiary;

 

  1.9 the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

 

  1.10 if you obtain shares of Common Stock, the value of those shares of Common
Stock acquired may increase or decrease in value;

 

  1.11 in consideration of the grant of the MSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the MSUs resulting from
termination of your employment with the Company or any Subsidiary (for any
reason whatsoever and whether or not in breach of local labor laws) and you
irrevocably release the Company and the Subsidiaries from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, you will be deemed irrevocably to have
waived his or her entitlement to pursue such claim;

 

  1.12 in the event of termination of your employment (whether or not in breach
of local labor laws), your right to vest in the MSUs under the Plan, if any,
will terminate effective as of the date that you are no longer actively employed
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when you are no longer actively employed for purposes of your Award;

 

  1.13 the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of Common Stock;

 

12 of 16



--------------------------------------------------------------------------------

  1.14 you are hereby advised to consult with your personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the Plan;

 

  1.15 unless otherwise provided in the Plan or by the Company in its
discretion, the MSUs and the benefits evidenced by this Agreement do not create
any entitlement to have the MSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of Common Stock
of the Company; and

 

  1.16 neither the Company, any Subsidiary nor any Affiliate of the Company
shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of the MSUs or of any amounts due to the Participant pursuant to the
settlement of the MSUs or the subsequent sale of any shares of Common Stock
acquired upon settlement.

Section II. Country-Specific Provisions

Canada

Securities Law Notification. The Participant is permitted to sell shares of
Common Stock acquired under the Plan through the designated broker appointed
under the Plan, if any, provided that the resale of such shares of Common Stock
takes place outside of Canada through the facilities of a national securities
exchange on which the shares of Common Stock are listed (i.e., The New York
Stock Exchange).

Language Consent. The parties acknowledge that it is their express wish that the
Plan, the Agreement and this Appendix A, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Les parties reconnaissent
avoir exigé la rédaction en anglais de cette convention (« Plan, Agreement and
Appendix A » ), ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

Data Privacy. You hereby authorize the Company or the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
You further authorize the Company and any Affiliate of the Company and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
You further authorize the Company and any affiliate to record such information
and to keep such information in your file.

 

13 of 16



--------------------------------------------------------------------------------

China

Payment of MSUs. Notwithstanding any discretion in Section 11 of the Plan or in
Section 2 of the Agreement and Appendix A, the grant of MSUs does not provide
any right for you to receive shares and the MSUs are payable in cash only.

India

Payment of MSUs. Notwithstanding any discretion in Section 11 of the Plan and
Section 2 of the Agreement, the grant of MSUs does not provide any right for you
to receive shares and the MSUs are payable in cash only.

Mexico

Nature of Grant. The following provisions supplement Section I (Nature of Grant)
of this Appendix A:

Acknowledgment of the Grant. In accepting the Award, you acknowledge that you
have received a copy of the Plan and the Agreement, including this Appendix A,
and that you have reviewed the Plan and the Agreement, including this Appendix
A, in its entirety and fully understand and accept all provisions of the Plan
and the Agreement, including this Appendix A. You further acknowledge that you
have read and specifically and expressly approve the terms and conditions of
Section I (Nature of Grant) of this Appendix A, in which the following is
clearly described and established:

(1) Your participation in the Plan does not constitute an acquired right.

(2) The Plan and your participation in the Plan are offered by the Company on a
wholly discretionary basis.

(3) Your participation in the Plan is voluntary.

(4) Neither the Company nor any Affiliate is responsible for any decrease in the
value of the MSUs granted and/or shares of Common Stock issued under the Plan.

Labor Law Acknowledgment and Policy Statement. In accepting the MSUs, you
expressly recognize that the Company, with registered offices at 2366 Bernville
Road, Reading, Pennsylvania 19605, United States of America, is solely
responsible for the administration of the Plan and that your participation in
the Plan and acquisition of shares of Common Stock does not constitute an
employment relationship between you and the Company since you are participating
in the Plan on a wholly commercial basis and your sole employer is EnerSys de
Mexico, S.A. de CV, Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV (each, a
“Mexican Subsidiary”). Based on the foregoing, you expressly recognize that the
Plan and the benefits that you may derive from participation in the Plan do not
establish any rights between you and your employer, a Mexican Subsidiary, and do
not form part of the conditions of your employment and/or benefits provided by
such Mexican Subsidiary, and any modification of the Plan or its termination
shall not constitute a change or impairment of the terms and conditions of your
employment.

 

14 of 16



--------------------------------------------------------------------------------

You further understand that your participation in the Plan is a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time, without any liability to you.

Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or any benefits derived from the Plan;
therefore, you grant a full and broad release to the Company, its shareholders,
officers, agents, legal representatives, and subsidiaries with respect to any
claim that may arise.

Spanish Translation.

Reconocimiento de la Subvención. Al aceptar la cuota de mercado de unidades
(“MSU” por sus siglas en inglés), Ud. reconoce que ha recibido y revisado una
copia del Términos y Condiciones, y reconoce, además, que acepta todas las
disposiciones del Términos y Condiciones. Ud. también reconoce que Ud. ha leído
y aprobado de forma expresa los términos y condiciones establecidos en la
Sección I (“Nature of Grant”) en este Appendix A, que claramente dispone lo
siguiente:

(1) Su participación en el Plan no constituye un derecho adquirido;

(2) El Plan y su participación en el Plan es ofrecido por la Compañía de manera
completamente discrecional;

(3) Su participación en el Plan es voluntaria; y

(4) Ni la Compañía ni cualquiera subsidiaria es responsable de cualquier
disminución del valor de las Unidades de Acciones Restringidas y/o las acciones
emitidas bajo el Plan.

Declaración y Reconocimiento de Derecho y Política Laboral. Al aceptar las
Unidades de Acciones Restringidas, el Participante reconoce que la Compañía, con
domicilio social en 2366 Bernville Road, Reading, Pennsylvania 19605, United
States of America, EE.UU., es el único responsable de la administración del Plan
y su participación en el Plan y cualquier adquisición de las acciones bajo el
Plan no constituyen una relación laboral entre Ud. y la Compañía, porque Ud.
está participando en el Plan en su totalidad sobre una base comercial y su único
empleador es EnerSys de Mexico, S.A. de CV, Powersonic, S.A. de CV or Yecoltd,
S. de R.L. de CV. Basado en lo anterior, Ud. expresamente reconoce que el Plan y
los beneficios que pueden derivarse de la participación en el Plan no establecen
algún derecho entre Ud. y el Empleador, EnerSys de Mexico, S.A. de CV,
Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV, y que no forman parte de
las condiciones de empleo y/o beneficios provenidos por EnerSys de Mexico, S.A.
de CV, Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV, y cualquier
modificación del Plan o la terminación de su contrato no constituirá un cambio o
deterioro de los términos y condiciones de su empleo.

 

15 of 16



--------------------------------------------------------------------------------

Además, Ud. comprende que su participación en el Plan es causado por una
decisión discrecional y unilateral de la Compañía, por lo que la Compañía se
reserva el derecho absoluto de modificar y/o suspender su participación en el
Plan en cualquier momento, sin responsabilidad alguna a Ud.

Finalmente, Ud. manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de la Compañía, por cualquier compensación o daño
en relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia usted otorga un amplio y total descargo de
responsabilidad a la Compañía, sucursales, oficinas de representación, sus
accionistas, directores, agentes y representantes legales, y Subsidiarias, con
respecto a cualquier demanda que pudiera surgir.

 

16 of 16